Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  137136 (80)(81)                                                                                       Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices




  CITIZENS PROTECTING MICHIGAN’S
  CONSTITUTION, LOWELL R. ULRICH,
  MICHAEL BISHOP, ALAN L. CROPSEY,
  VIRGIL SMITH, JR., and MIKE BRYANTON,
  Plaintiffs-Appellees,
                                                                     SC: 137136
  v                                                                  COA: 286734

  SECRETARY OF STATE and BOARD OF
  STATE CANVASSERS,
           Defendants-Appellees,
  and

  REFORM MICHIGAN GOVERNMENT NOW!,
             Intervening
             Defendant-Appellant.
  ________________________________________

         On order of the Chief Justice, the motion by the Attorney General for leave to
  participate in oral argument as amicus curiae is GRANTED. The Attorney General may
  present 10 minutes of argument following the arguments of the parties.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2008                   _________________________________________
                                                                                Clerk